



Exhibit 10.20(b)










November 3, 2018






Reference is made to the Second Amended and Restated Executive Employment
Agreement, entered into on February 25, 2014 and effective as of January 1, 2014
(the “Agreement”), by and between you and Mylan Inc. The parties hereto
acknowledge and agree that the Term of Employment as set forth in Section 2 of
the Agreement shall be extended to April 1, 2019. All other provisions of the
Agreement, as modified by the foregoing, shall remain in full force and effect.




MYLAN INC.


by
 
/s/ JoEllen Lyons Dillon
 
Name: JoEllen Lyons Dillon
 
Title: Authorized Signatory





 
/s/ Rajiv Malik
 
Name: Rajiv Malik








